Citation Nr: 1308514	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO. 08-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for shin splints of the right leg.

2. Entitlement to service connection for shin splints of the left leg.

3. Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1991 to February 1997. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in June 2010. In August 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C. At that time, the appeal included a claim of entitlement to service connection for migraine headaches. By rating decision dated December 2011, the RO granted the claim, recharacterized as entitlement to service connection for a traumatic brain injury (claimed as headaches). It is therefore no longer before the Board for appellate review.

In a Memorandum dated December 2011, the AMC noted that the Veteran had raised a claim of service connection for tinnitus, secondary to his now service-connected traumatic brain injury. The Board refers this claim to the RO for appropriate action. 

A review of the Virtual VA paperless claims processing system reveals no additional pertinent documents for consideration in support of this claim.



FINDINGS OF FACT

1. Shin splints of the right leg were incurred in active service.

2. Shin splints of the left leg were incurred in active service.

3. A skin disorder was not incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for shin splints of the right leg are met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

2. The criteria to establish service connection for shin splints of the left leg are met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

3. The criteria to establish service connection for a skin disorder are not met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law as well as the controlling decisions of the appellate courts. 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA must satisfy certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim. As part of the notice, VA must specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006). 

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004). The RO provided the Veteran VCAA notice on his claims by letters dated in June 2006, prior to initially denying these claims, and in September 2010. The timely notice letter, alone, satisfies the content requirements noted above. The RO notified the Veteran of the evidence needed to substantiate his claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty. 

The RO also provided the Veteran all necessary information on disability ratings and effective dates and identified the evidence it had requested and/or received in support of the Veteran's claims and the evidence it was responsible for securing. The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified its source(s), but that it is the Veteran's responsibility to ensure VA's receipt of all pertinent evidence. 

During the June 2010 hearing, the undersigned informed the Veteran of additional evidence that would help in supporting his claims for service connection for shin splints, including copies of letters he wrote to family members, which mention his leg pain.

The RO also satisfied its duty to assist the Veteran in the development of his claims by securing and associating with the claims file all documents the Veteran identified as being pertinent to his claims, including his service and post-service private treatment records. In the September 2010 VCAA notice letter, the AMC requested the Veteran to authorize the release of all pertinent outstanding treatment records that still needed to be secured, but the Veteran did not respond. 

The RO also afforded the Veteran VA skin and muscles examinations, when an examiner discussed the etiology of the Veteran's bilateral shin splints and skin condition. 

Analyses

The Board will grant service connection for bilateral shin splints and deny the claim of service connection for a skin disorder. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012). 

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Once evidence is determined to be competent, its credibility must be evaluated. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

Service connection may be presumed for certain medical conditions, including arthritis, if it is shown that a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, the condition manifested to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise. 38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Shin Splints

The Veteran alleges that he developed shin splints during his recruit training but he did not seek treatment. He alleges that he withstood the pain because he did not want to go to sick call. He contends that he has had periodic recurrences of the disorder, but has not sought treatment because of a lack of treatment options. 

As he recounts, the Veteran's service treatment records confirm that he did not seek treatment for pain in the front of his legs and no medical professional diagnosed shin splints. However, because pain is a lay-observable condition, his assertion that he began experiencing it while running in boots during boot camp is competent. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence). 

The Veteran's assertion in this regard is also credible and consistent with the facts and circumstances of his service. See 38 U.S.C.A. § 1154(a) (providing that in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 38 U.S.C.A. § 1154(a). 

According to a report of VA examination conducted in October 2010, the Veteran has bony prominences at the middle third of both of his tibias which are consistent with a reported history of shin splints. The examiner indicated that although a diagnostic workup should have been undertaken to confirm the diagnosis, it is not warranted in this case as the Veteran has reported a "classic history" of the condition.  

During his hearing, the Veteran reported that he had "off and on" pain in the front of his legs after boot camp. Again he is competent to report this fact and there is nothing in the record to suggest that the Board should question his credibility in this regard. During his VA examination, he reported a similar history of pain, with improvement since choosing to lead a sedentary lifestyle. 

As the examiner explained in her October 2010 report, the pain from shin splints is thought to result primarily from tiny stress fractures of the tibia and/or fibula. The treatment for such a condition is rest and then therapy, which includes a controlled reestablishment of the previous exercise regimen over time. According to the examiner, the Veteran's sedentary lifestyle allowed the microfractures to heal, but the Veteran is predisposed to a recurrence of the condition.

The examiner indicated that although the Veteran does not currently have active shin splints, he developed the condition during service. She observed that if the Veteran were to engage in any high impact activity, including running for any significant length of time, it could recur and would be considered at least as likely as not related to in-service training. Stated alternatively, the examiner is indicating that the Veteran has asymptomatic shin splints that were the result of active military duty; and which would likely become symptomatic if the Veteran were to engage activities which caused the disorder.  

Given this fact, the Board finds that shin splints of the right and left legs were incurred in service and concludes that the criteria for service connection for such conditions are met. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board does express any opinion as to the appropriate disability rating, and the RO will take this action upon receipt of this decision. The question of its severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Skin Disorder

The Veteran asserts that he began having skin problems during service while working as a military policeman. He contends that he was frequently outside on guard duty and exposed to a great deal of sun. He contends that this exposure caused discolorization, which, after service, necessitated removal by a dermatologist. 

A private treatment record dated in December 2005 confirms that a medical professional diagnosed the Veteran with skin abnormalities, including a keratoacanthomas versus verruco on his mid chest and a sebaceous hyperplasia on his face. This diagnosis is sufficient to establish the current disability element of this claim, notwithstanding that during a VA skin diseases examination conducted in October 2010, an examiner refrained from diagnosing a skin disability and specifically indicated that the Veteran had no sun-related lesions or scarring from excised lesions. 

During the December 2005 treatment visit, the physician did not relate the skin abnormalities to the Veteran's active service, including any alleged sun exposure while pulling guard duty. The Veteran's assertions thus represent the only evidence in this case relating the abnormalities to active service. As the Veteran is not trained in medicine, however, his assertions are not competent to provide the necessary nexus. Jandreau v. Nicholson, 492 F.3d at 1377. 

Because a current skin disability is not related to the Veteran's active service, the Board finds that a skin disability was not incurred in or aggravated by active service and concludes that the criteria for service connection for this condition are not met. The benefit-of-the-doubt rule is not for application as the preponderance of the evidence is against this claim. 


ORDER

Service connection for shin splints of the right leg is granted.

Service connection for shin splints of the left leg is granted.

Service connection for a skin disorder is denied.


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


